Terral, J.,
delivered the opinion of the court.
Alex. White and twenty-five others filed their bill of complaint in the chancery court of Grenada county against W. F. Martin, tax collector, of said county, alleging themselves to be day laborers, resident citizens of said Grenada county, who have no taxable property, and are employes of the Mississippi Cotton Oil Company at fixed daily wages, ranging from $6 to $9.50 per week, payable at the end of each week; that said Cotton Oil Company owes said complainants severally for then-wages for the week ending February 20, 1897, and that said tax collector is proceeding under § 3826, code 1892, to collect the poll taxes due by the complainants to the state of Mississippi by a sale of "the debts due them severally and respectively from said Cotton Oil Company for said week ending February 20, 1897; and they asked and obtained an injunction against the sale of their said debts by said tax collector. The chancellor, upon the hearing, dissolved the injunction, and rendered a decree for taxes, damages, and costs, and the complainants appeal.
We are of the opinion that the debts due complainants from the Cotton Oil Company for daily wages may be sold by the tax collector, under § 3826, code 1892, to pay the taxes due from complainants t.o the state. We do not regard Ratliff v. Beale, 74 Miss., 247, as covering this case. All debts of every kind are taxable under our code, as we construe it, and hence may be levied upon for the payment of taxes. The claim of these *651laborers (the complainants) does not come within the letter of the statute. They have nothing to stand upon except the strict letter of the law, and that is against them.

The decree of the chancery court is affirmed, and the Appeal is dismissed at the costs of the appellants.